 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 1 of 17 Page ID #:1




 1    Mark B. Chassman (CA Bar No. 119619)
 2    Email: mchassman@chassmanseelig.com
      CHASSMAN & SEELIG LLP
 3
      11766 Wilshire Boulevard, Suite 270
 4    Los Angeles, CA 90025
      Telephone: (310) 929-7192
 5
      Fax: (310) 929-7627
 6
      Sarah A. Pfeiffer (CA Bar No. 278205)
 7
      Email: sap@msf-law.com
 8    Seth H. Ostrow (pro hac vice to be filed)
      Email: sho@msf-law.com
 9
      MEISTER SEELIG & FEIN LLP
10    125 Park Avenue, 7th Floor
      New York, NY 10017
11
      Telephone: (212) 655-3500
12    Fax: (646) 539-3649
13
      Attorneys for Plaintiff Tissue Anchor
14    Innovations, LLC
15
                          UNITED STATES DISTRICT COURT
16
                         CENTRAL DISTRICT OF CALIFORNIA
17

18   Tissue Anchor Innovations, LLC,                 Case No. 8:19-cv-791
19                   Plaintiff,                      COMPLAINT FOR PATENT
20         vs.                                       INFRINGEMENT
21   Fountain Valley Regional Hospital and           DEMAND FOR JURY TRIAL
     Medical Center, Los Alamitos Medical
22   Center, and Boston Scientific Corporation,
23                   Defendants.
24

25

26

27

28


                     COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 2 of 17 Page ID #:2




 1         Plaintiff Tissue Anchor Innovations, LLC, (“TAI”), by and through its
 2   undersigned counsel, brings this action against Defendants Fountain Valley Regional
 3   Hospital and Medical Center (“FVRH”), Los Alamitos Medical Center (“LAMC”),
 4   and Boston Scientific Corporation (“Boston Scientific”) (FVRH, LAMC, and Boston
 5   Scientific together, “Defendants”) and hereby alleges as follows:
 6                                       THE PARTIES
 7         1.     TAI is a limited liability company organized and existing under the laws
 8   of Virginia, having a place of business at 4445 Corporation Lane Suite 264, Virginia
 9   Beach, VA 23462. TAI is the exclusive licensee of a family of patents relating to
10   tissue anchoring systems, including U.S. Patent No. 6,506,190 (the “’190 Patent” or
11   “Asserted Patent”).
12         2.     Upon information and belief, Defendant Fountain Valley Regional
13   Hospital and Medical Center (“FVRH”) is a California corporation with its principal
14   place of business at 17100 Euclid St., Fountain Valley, CA 92708.
15         3.     Upon information and belief, Defendant Los Alamitos Medical Center
16   (“LAMC”) is a California corporation with its principal place of business at 3751
17   Katella Avenue, Los Alamitos, CA 90720.
18         4.     Upon information and belief, Defendant Boston Scientific Corporation
19   (“Boston Scientific”) is a Delaware corporation with its principal place of business at
20   300 Boston Scientific Way, Marlborough, MA 01752-1234.
21                              JURISDICTION AND VENUE
22         5.     This action arises under the Patent Laws of the United States, 35
23   U.S.C. § 1, et seq. This Court accordingly has jurisdiction pursuant to 28 U.S.C.
24   §§ 1331, 1338(a), and 2202.
25         6.     This Court has jurisdiction over FVRH because FVRH is incorporated
26   in the State of California and this District, does business in the State of California
27   and this District, maintains its principal place of business in the State of California
28   and in this District, contracts to supply goods or services within the State of
                                                 1
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 3 of 17 Page ID #:3




 1   California and this District, has continuous and systematic business contacts within
 2   the State of California and this District, derives substantial revenue from interstate
 3   commerce from goods used or services rendered in the State of California and this
 4   District, and/or commits and has committed acts of patent infringement either within
 5   the State of California and this District, or outside the State of California and this
 6   District with a reasonable expectation that such acts would have consequences within
 7   the State of California and this District.
 8         7.     This Court has jurisdiction over LAMC because LAMC is incorporated
 9   in the State of California and this District, does business in the State of California
10   and this District, maintains its principal place of business in the State of California
11   and in this District, contracts to supply goods or services within the State of
12   California and this District, has continuous and systematic business contacts within
13   the State of California and this District, derives substantial revenue from interstate
14   commerce from goods used or services rendered in the State of California and this
15   District, and/or commits and has committed acts of patent infringement either within
16   the State of California and this District, or outside the State of California and this
17   District with a reasonable expectation that such acts would have consequences within
18   the State of California and this District.
19         8.     This Court has jurisdiction over Boston Scientific because Boston
20   Scientific does business in the State of California and this District, operates several
21   facilities within the State of California and in this District (including, for example,
22   facilities in Valencia, California), contracts to supply goods or services within the
23   State of California and this District (including contracting with FVRH and LAMC
24   and other hospitals or distributors in this District), has continuous and systematic
25   business contacts within the State of California and this District (including business
26   contacts with FVRH and LAMC and other hospitals or distributors in this District),
27   derives substantial revenue from interstate commerce from goods used or services
28   rendered in the State of California and this District (including from FVRH and
                                                  2
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 4 of 17 Page ID #:4




 1   LAMC and other hospitals or distributors in this District), and/or commits and has
 2   committed acts of patent infringement either within the State of California and this
 3   District (including through its sales or offers to sell to FVRH and LAMC and other
 4   hospitals or distributors in this District), or outside the State of California and this
 5   District with a reasonable expectation that such acts would have consequences within
 6   the State of California and this District.
 7         9.     Venue is proper in this judicial district pursuant to 28 U.S.C.
 8   §§ 1391(b), 1391(c), 1400(b), and 1404(a).
 9                                            FACTS
10                                      The Asserted Patent
11      10. On January 17, 2000, the ’190 Patent, entitled “Tissue Anchor System,” a

12   copy of which is attached hereto as Exhibit A, was duly and legally issued by the
13   United States Patent and Trademark Office to Dr. Christopher J. Walshe (“Dr.
14   Walshe”) as the sole inventor.
15      11. The ’190 Patent discloses a tissue-anchoring system including a tissue-

16   anchoring device and tissue anchors designed to be used in the treatment of urinary
17   incontinence and other conditions.
18      12. Dr. Walshe is a medical doctor specializing in female pelvic medicine and

19   reconstructive surgery, having a principal place of business at 5838 Harbour View
20   Blvd # 290, Suffolk, VA 23435. Dr. Walshe is the owner of the ’190 Patent.
21      13. TAI holds all substantial rights to the ’190 Patent, which includes the

22   exclusive right to grant sublicenses to the ’190 Patent and to sue for and collect past,
23   present, and future damages or to seek and obtain injunctive or any other relief for
24   infringement of the ’190 Patent against any third-party infringers.
25                        Defendants’ Infringing Systems and Services
26         14.    “Customers” refers to any person or entity Boston Scientific sells its
27   products to directly, such as distributors, hospitals, and/or medical professionals, and
28   indirectly, such as patients who purchase the Accused Systems in conjunction with a
                                                  3
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 5 of 17 Page ID #:5




 1   procedure (including purchase through the patients’ insurer(s)) from a hospital,
 2   doctor, or other medical facility (including but not limited to FVRH and LAMC),
 3   and to any person or entity who uses or sells Boston Scientific’s products, such as
 4   hospitals, medical centers, research facilities, doctors, and other medical
 5   professionals, including but not limited to patients undergoing a procedure to implant
 6   the Accused Systems (defined below), Defendants FVRH and LAMC and other
 7   hospitals and/or medical centers, and medical professionals performing procedures
 8   using the Accused Systems, including but not limited to those at FVRH and/or
 9   LAMC.
10          15.    Boston Scientific makes, uses, sells, and/or offers to sell medical
11   devices that address women’s health concerns, which include the Solyx Single-
12   Incision Sling System, including but not limited to the Solyx SIS System, Solyx Blue
13   Single Incision Sling System, and any prior versions of these products that operate in
14   substantially the same way (the “Accused Systems”), which is marketed and/or used
15   for treating at least stress urinary incontinence, and includes the components of at
16   least a delivery device and mesh assembly.1
17          16.    Upon information and belief, Boston Scientific, either directly or
18   through distributors, provides the Accused Systems for use by medical professionals,
19   practices, and hospitals throughout the United States, including the state of
20   California and this District. For example, Boston Scientific provides the Accused
21   Systems to FVRH and LAMC, located within this District, which FVRH and LAMC
22   use to infringe the ’190 Patent, including through use by medical professionals with
23   privileges at these hospitals and sales to patients, infra.
24   1
       TAI notes that on April 16, 2019, the Food and Drug Administration (“FDA”) required
     manufacturers to cease selling mesh products for pelvic organ prolapse. See, e.g.,
25   https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/UCM636114.htm. This order
     does not include mesh products indicated for use in stress urinary incontinence, for which the
26   Accused Systems are marketed. See, e.g., id., http://news.bostonscientific.com/fda-decision-on-
     transvaginal-mesh-for-POP (noting that sales of other products will stop, but noting that the FDA
27   decision does not affect stress urinary incontinence products, such as the Accused Systems), Exs. C
     and D. Thus, the FDA’s recent decision does not alter the fact that the Accused Systems have and
28   continue to infringe the ’190 Patent.
                                                      4
                        COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 6 of 17 Page ID #:6




 1         17.    The Accused Systems are made or especially adapted for infringement
 2   of the ’190 Patent because they include the features detailed in Exhibit B which
 3   cause the Accused Systems to infringe the ’190 Patent.
 4         18.    Upon information and belief, the Accused Systems are not a staple
 5   article or commodity of commerce suitable for substantial non-infringing use
 6   because the Accused Systems and components thereof are specifically designed to
 7   provide infringing devices and to perform infringing procedures, such as detailed in
 8   Exhibit B. The Accused Systems are provided to Customers in a manner that is
 9   capable of infringement and is intended for use that would infringe the ’190 Patent.
10         19.    Boston Scientific instructs Customers regarding the infringing use of the
11   Accused Systems through instructions for use (“IFU”), materials provided with the
12   product (such as the materials attached hereto as Exhibit C), its website
13   (https://www.bostonscientific.com/content/gwc/en-US/products/mid-urethral-
14   slings/solyx.html, the content of which is incorporated herein by reference),
15   marketing materials (such as the brochure attached hereto as Exhibit D), and its
16   customer support services (https://www.bostonscientific.com/en-US/customer-
17   service.html).
18         20.    Additionally, on information and belief, Boston Scientific responds to
19   inquiries regarding the use of the Accused Systems through a form available at
20   https://www.bostonscientific.com/en-US/contact-us-email2.html. On information
21   and belief, Boston Scientific’s responses to such inquiries includes instructions and
22   guidance on how to use the Accused Systems to infringe the ’190 Patent.
23         21.    On information and belief, Defendants FVRH and LAMC, including
24   through medical professionals employed by Defendants FVRH and LAMC or
25   medical professionals with surgical privileges at their hospitals, infringe the ’190
26   Patent by making the Accused Systems available for use at their facilities, including
27   but not limited to doctors and medical professionals (such as employees of FVRH
28   and/or LAMC and those to whom FVRH and/or LAMC have granted medical
                                                5
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 7 of 17 Page ID #:7




 1   privileges through their medical staff and privileges application processes)
 2   performing procedures to implant the Accused Systems in patients, as described in
 3   Exhibit B, and in selling the Accused Systems to patients as a part of the patient’s
 4   bill for the procedure to implant the Accused Systems, infra.
 5         22.    A general, exemplary description of how the Accused Systems infringe
 6   a sample claim of the Asserted Patent is attached as Exhibit B, which is incorporated
 7   by reference herein in its entirety.
 8                    Boston Scientific’s Knowledge of the Asserted Patent
 9         23.    On March 2, 2017, Plaintiff, through its counsel, formally notified
10   Boston Scientific General Counsel Timothy A. Pratt and President of Urology and
11   Pelvic Health David A. Pierce, via FedEx letter, that products made, used, sold, or
12   offered for sale by Boston Scientific, including the Accused Systems, infringed the
13   Asserted Patent, including a chart detailing the infringement of an exemplary claim.
14   Upon information and belief, Boston Scientific received the March 2, 2017, letter on
15   or about March 3, 2017.
16         24.    Boston Scientific was aware of the ’190 Patent long before the 2017
17   communication and before it began making, using, selling, and offering for sale the
18   Accused Systems.
19         25.    On or about September 9, 2004, counsel for Dr. Walshe identified the
20   ’190 Patent to Chris Barron, Director of Marketing at Boston Scientific, for potential
21   acquisition of the ’190 Patent, including attaching a copy of the patent to an email
22   after leaving a voicemail regarding the ’190 Patent.
23         26.    On or about November 2, 2004, Chris Barron confirmed receipt of the
24   ’190 Patent and that he was discussing the ’190 Patent with the legal team and the
25   research and development team at Boston Scientific.
26         27.    On or about December 29, 2004, Kurt Lockwood, Senior Patent
27   Counsel at Boston Scientific, provided a confidentiality agreement to counsel for Dr.
28   Walshe, proposing a structure to maintain the confidentiality of information that Dr.
                                                6
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 8 of 17 Page ID #:8




 1   Walshe disclosed to Boston Scientific for purposes of their evaluation of the ’190
 2   Patent.
 3         28.    On or about January 13, 2005, Boston Scientific, through Tim O’Shea,
 4   the Vice President of Business Development, provided a proposal to purchase an
 5   assignment of the ’190 Patent, including all related U.S. and foreign patent
 6   applications. At that time, Boston Scientific did not yet manufacture the Accused
 7   Systems. No agreement to assign the ’190 Patent was reached.
 8         29.    Based on the 2005 proposal, on information and belief, Boston
 9   Scientific was familiar with the claims of the ’190 Patent and the types of products it
10   would cover. On information and belief, Boston Scientific conducted some due
11   diligence to evaluate the ’190 Patent before offering such a proposal regarding the
12   ’190 Patent, as indicated by Chris Barron’s statement that he was discussing a path
13   for the ’190 Patent at Boston Scientific with the legal team and research and
14   development team.
15         30.    Counsel for Dr. Walshe was also in contact with David Robertson,
16   Technology Assessment Manager at Boston Scientific, regarding the ’190 Patent on
17   or about July 24, 2009.
18         31.    Boston Scientific had further communications with counsel for Dr.
19   Walshe after 2009, including in November 2011.
20       COUNT 1 – BOSTON SCIENTIFIC’S INFRINGEMENT OF THE ’190
21                                          PATENT
22         32.    Plaintiff repeats the allegations contained in the preceding paragraphs 1
23   through 30 as though fully set forth herein.
24         33.    Upon information and belief, Boston Scientific has in the past infringed
25   and continues to infringe the ’190 Patent, directly and/or by inducement of
26   infringement and/or by contributory infringement, by making, using, selling and/or
27   offering to sell, in this judicial district, throughout the United States, and elsewhere,
28   the Accused Systems, which embody the patented inventions of the ’190 Patent.
                                                 7
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
 Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 9 of 17 Page ID #:9




 1         34.    Pursuant to 35 U.S.C. § 271(a), Boston Scientific is liable for direct
 2   infringement of the ’190 Patent by having made, used, offered to sell, or sold and
 3   continuing to make, use, sell and/or offer to sell the Accused Systems in the United
 4   States. Boston Scientific’s infringement includes, but is not limited to, the
 5   manufacture, use, sale, importation and/or offer for sale of the Accused Systems that
 6   embody the patented invention of the ’190 Patent. Boston Scientific has contracted
 7   to sell and has sold the Accused Systems (in configurations generally similar to the
 8   allegations previously made herein) to, inter alia, Customers. Boston Scientific
 9   continues to make, use, sell, offer to sell, and/or import Accused Systems despite
10   having knowledge of the infringement of the ’190 Patent since on or about March 3,
11   2017, as discussed supra.
12         35.    Boston Scientific has been aware of the ’190 Patent and the manner of
13   infringing the ’190 Patent since at least on or about September 9, 2004 and no later
14   than March 3, 2017. Pursuant to 35 U.S.C. § 271(b), Boston Scientific is liable for
15   inducement of infringement by having, and continuing to, knowingly cause (or
16   intend to cause) the direct infringement of the ’190 Patent by Customers (including
17   but not limited to FVRH and LAMC, as described infra) of the Accused Systems in
18   the United States that use the Accused Systems. Moreover, by marketing and selling
19   the Accused Systems, Boston Scientific is liable for inducement of infringement. By
20   further providing instructions on how to use the Accused Systems in an infringing
21   manner, Boston Scientific is liable for inducement of infringement. See, e.g.,
22   Paragraphs 14-30 above.
23         36.    Boston Scientific has been aware of the ’190 Patent and the manner of
24   infringing the ’190 Patent since at least on or about September 9, 2004 and no later
25   than March 3, 2017. Pursuant to 35 U.S.C. § 271(c), Boston Scientific is liable for
26   contributory infringement of the ’190 Patent by having sold or offered to sell and
27   continuing to sell or offer to sell the Accused Systems, and the components thereof,
28   that comprise a material component of the invention embodied in the ’190 Patent,
                                                8
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 10 of 17 Page ID #:10




 1   that are especially made or adapted for use in infringing the ’190 Patent, and that are
 2   not suitable for any substantial non-infringing use with knowledge that the ’190
 3   Patent was/is being directly infringed by Customers (including but not limited to
 4   FVRH and LAMC, as described infra). Boston Scientific, with knowledge of the
 5   ’190 Patent continues to sell, the delivery device and mesh, which are components,
 6   of the Accused Systems, each of which is a material component of the inventions
 7   embodied in the ’190 Patent and of the Accused System. Furthermore, the Accused
 8   Systems and/or components thereof are not suitable for any substantial non-
 9   infringing use and are especially made or adapted for use in infringing the ’190
10   Patent. Boston Scientific is therefore liable for contributory infringement of the ’190
11   Patent through having knowledge that the ’190 Patent is being directly infringed.
12   See, e.g., Paragraphs 14-30 above.
13         37.    Boston Scientific has been aware of the ’190 Patent and the manner of
14   infringing the ’190 Patent since at least on or about September 9, 2004 and no later
15   than March 3, 2017. Pursuant to 35 U.S.C. 271(f), Boston Scientific is liable for
16   infringement of the ’190 Patent by knowingly supplying customers outside of the
17   United States with all or a substantial portion of the components of the Accused
18   Systems in or from the United States in a manner to actively induce the combination
19   of such components. Further, any the components Boston Scientific supplies have
20   no other substantial non-infringing use and are not staple articles or commodities of
21   commerce. Boston Scientific knew that the combination of components and use of
22   the Boston Scientific would infringe the ’190 Patent if it occurred within the United
23   States. See, e.g., Paragraphs 14-30 above.
24         38.    Upon information and belief, Boston Scientific began sales of the
25   Accused Systems in the United States in approximately 2008. Despite Boston
26   Scientific’s knowledge of the ’190 Patent obtained during the communications with
27   Dr. Walshe and his counsel beginning in 2004, as detailed in paragraphs 23-28
28

                                                  9
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 11 of 17 Page ID #:11




 1   (incorporated herein by reference), Boston Scientific began sales of the Accused
 2   Systems in reckless disregard of the patent owner’s patent rights.
 3            39.   Since beginning sales of the Accused Systems in 2008, with knowledge
 4   of the ’190 Patent and its applications to future development at Boston Scientific
 5   since at least 2004, Boston Scientific continued to develop, make, use, sell, and offer
 6   to sell the Accused Systems to Customers, thereby willfully and knowingly
 7   infringing, directly and indirectly, the ’190 Patent.
 8            40.   Upon information and belief, Boston Scientific used ideas and
 9   disclosures from the ’190 Patent, of which it had been aware since 2004 (including at
10   least the marketing, legal, and research and development teams, as discussed in
11   paragraphs 23-28), in designing the Accused Systems, in reckless disregard of the
12   patent owner’s patent rights, thereby willfully and knowingly infringing, directly and
13   indirectly, the ’190 Patent.
14            41.   Upon information and belief, Boston Scientific took no steps to alter the
15   design of the Accused Systems to avoid infringement of the ’190 Patent from 2004
16   to the additional notice provided by TAI to Boston Scientific on March 3, 2017, or
17   since.
18            42.   Since receiving a detailed claim chart setting forth the basis for
19   infringement of the ’190 Patent no later than on or about March 3, 2017, Boston
20   Scientific has continued to develop, make, use, sell, and offer to sell the Accused
21   Systems to Customers, thereby willfully and knowingly infringing, directly and
22   indirectly, the ’190 Patent.
23            43.   The ’190 Patent is given the presumption of validity. Since becoming
24   aware of the ’190 Patent and the basis for infringement on or about September 9,
25   2004 and no later than March 3, 2017, Boston Scientific has not established by clear
26   and convincing evidence that the ’190 Patent is invalid for any reason, nor has
27   Boston Scientific challenged the validity of the ’190 Patent in any federal court or
28   before the USPTO.
                                                  10
                        COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 12 of 17 Page ID #:12




 1         44.    Upon information and belief, based on a review of the Boston Scientific
 2   website and public information, Boston Scientific has not taken any steps to stop
 3   infringing the ’190 Patent since becoming aware of the ’190 Patent and the basis for
 4   infringement on or about September 9, 2004 and no later than March 3, 2017. Upon
 5   information and belief, based on a review of the Boston Scientific website, Boston
 6   Scientific has not modified any of its instructions or guidance to Customers to
 7   prevent Customers from infringing the ’190 Patent.
 8         45.    Upon information and belief, Boston Scientific has not relied on a
 9   formal opinion of counsel to continue its infringement of the ’190 Patent despite its
10   knowledge of its infringement.
11         46.    Upon information and belief, based on Boston Scientific’s failure to
12   avoid infringement to date, Boston Scientific will continue its infringing activity
13   throughout the course of this Action, despite additional discovery and evidence,
14   further demonstrating its reckless disregard of Plaintiff’s patent rights.
15         47.    Therefore, in view of the actions set forth in Paragraphs 38-46, Boston
16   Scientific’s infringement of the Accused Systems is willful, deliberate, and
17   intentional by continuing its acts of infringement with knowledge of the ’190 Patent
18   and thus acting in reckless disregard of Plaintiff’s patent rights.
19         48.    As a result of Boston Scientific’s acts of infringement of the ’190
20   Patent, Plaintiff has suffered injury to its business and property in an amount to be
21   determined as damages, and will continue to suffer damages in the future.
22         49.    Unless an injunction is issued enjoining Boston Scientific and their
23   officers, agents, servants, employees and attorneys, and all those persons in active
24   concert or participation with them from infringing the ’190 Patent, Plaintiff will
25   suffer irreparable injury for which there is no adequate remedy at law.
26           COUNT 2 – FVRH’S INFRINGEMENT OF THE ’190 PATENT
27         50.    Plaintiff repeats the allegations contained in the preceding paragraphs 1
28   through 49 as though fully set forth herein.
                                                 11
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 13 of 17 Page ID #:13




 1         51.    Upon information and belief, FVRH has in the past infringed and
 2   continues to infringe the ’190 Patent by making, using, selling and/or offering to sell,
 3   in this judicial district, the Accused Systems, which embody the patented inventions
 4   of the ’190 Patent.
 5         52.    Pursuant to 35 U.S.C. § 271(a), FVRH is liable for direct infringement
 6   of the ’190 Patent by having made, used, offered to sell, or sold and continuing to
 7   make, use, sell and/or offer to sell the Accused Systems in the United States.
 8   FVRH’s infringement includes, but is not limited to, the making, the use, sale,
 9   importation and/or offer for sale of the Accused Systems that embody the patented
10   invention of the ’190 Patent. FVRH has contracted to sell and has sold the Accused
11   Systems (in configurations generally similar to the allegations previously made
12   herein) to, inter alia, Customers.
13         53.    As a non-limiting example, FVRH infringes the ’190 Patent when
14   doctors and other medical professionals use the Accused Systems to perform
15   procedures to implant the Accused Systems in patients at FVRH, such as for
16   treatment of at least stress urinary incontinence, including medical professionals
17   employed by FVRH directly and medical professionals to which FVRH has granted
18   hospital privileges through its medical staff and clinical privileges application
19   process. As a further non-limiting example, FVRH infringes the ’190 Patent when it
20   sells the Accused Systems to patients, such as via a charge on the patient’s hospital
21   bill, including but not limited to billing the patient’s insurer for the cost of the
22   Accused Systems.
23         54.    As a result of FVRH’s acts of infringement of the ’190 Patent, Plaintiff
24   has suffered injury to its business and property in an amount to be determined as
25   damages, and will continue to suffer damages in the future.
26         55.    Unless an injunction is issued enjoining FVRH and their officers,
27   agents, servants, employees and attorneys, and all those persons in active concert or
28

                                                 12
                       COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 14 of 17 Page ID #:14




 1   participation with them from infringing the ’190 Patent, Plaintiff will suffer
 2   irreparable injury for which there is no adequate remedy at law.
 3           COUNT 3 – LAMC’S INFRINGEMENT OF THE ’190 PATENT
 4         56.    Plaintiff repeats the allegations contained in the preceding paragraphs 1
 5   through 55 as though fully set forth herein.
 6         57.    Upon information and belief, LAMC has in the past infringed and
 7   continues to infringe the ’190 Patent by making, using, selling and/or offering to sell,
 8   in this judicial district, the Accused Systems, which embody the patented inventions
 9   of the ’190 Patent.
10         58.    Pursuant to 35 U.S.C. § 271(a), LAMC is liable for direct infringement
11   of the ’190 Patent by having made, used, offered to sell, or sold and continuing to
12   make, use, sell and/or offer to sell the Accused Systems in the United States.
13   LAMC’s infringement includes, but is not limited to, the making, the use, sale,
14   importation and/or offer for sale of the Accused Systems that embody the patented
15   invention of the ’190 Patent. LAMC has contracted to sell and has sold the Accused
16   Systems (in configurations generally similar to the allegations previously made
17   herein) to, inter alia, Customers.
18         59.    As a non-limiting example, LAMC infringes the ’190 Patent when
19   doctors and other medical professionals use the Accused Systems to perform
20   procedures to implant the Accused Systems in patients at LAMC, such as for
21   treatment of at least stress urinary incontinence, including medical professionals
22   employed by LAMC directly and medical professionals to which LAMC has granted
23   hospital privileges through its medical staff and clinical privileges application
24   process. As a further non-limiting example, LAMC infringes the ’190 Patent when it
25   sells the Accused Systems to patients, such as via a charge on the patient’s hospital
26   bill, including but not limited to billing the patient’s insurer for the cost of the
27   Accused Systems.
28

                                                 13
                       COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 15 of 17 Page ID #:15




 1         60.    As a result of LAMC’s acts of infringement of the ’190 Patent, Plaintiff
 2   has suffered injury to its business and property in an amount to be determined as
 3   damages, and will continue to suffer damages in the future.
 4         61.    Unless an injunction is issued enjoining LAMC and their officers,
 5   agents, servants, employees and attorneys, and all those persons in active concert or
 6   participation with them from infringing the ’190 Patent, Plaintiff will suffer
 7   irreparable injury for which there is no adequate remedy at law.
 8                                 PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiff prays for judgment and relief as follows:
10      A. A declaration that Boston Scientific has infringed and is infringing, has
11         induced and is inducing, has contributed and is contributing to the
12         infringement of the ’190 Patent;
13      B. A permanent injunction enjoining Boston Scientific, its officers, agents,
14         servants, employees, affiliates and attorneys, and all those in active concert or
15         participation with them, from further infringing, inducing infringement, and
16         contributing to the infringement of the ’190 Patent;
17      C. An award of damages adequate to compensate Plaintiff for the infringement of
18         the ’190 Patent by Boston Scientific and its Customers;
19      D. A declaration that Boston Scientific’s continuing infringement of the ’190
20         Patent was and is willful, justifying a trebling of the award of damages under
21         35 U.S.C. § 284, or such other enhancement of the award of damages that the
22         Court deems appropriate;
23      E. An award of pre-judgment and post-judgment interest on the damages caused
24         by reason of Boston Scientific’s infringement of the Asserted Patent;
25      F. A declaration that FVRH has infringed and is infringing the ’190 Patent;
26      G. A permanent injunction enjoining FVRH, its officers, agents, servants,
27         employees, affiliates and attorneys, and all those in active concert or
28         participation with them, from further infringing the ’190 Patent;
                                                14
                      COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 16 of 17 Page ID #:16




 1      H. An award of damages adequate to compensate Plaintiff for the infringement of
 2          the ’190 Patent by FVRH and its Customers;
 3      I. An award of pre-judgment and post-judgment interest on the damages caused
 4          by reason of FVRH’s infringement of the Asserted Patent;
 5      J. A declaration that LAMC has infringed and is infringing the ’190 Patent;
 6      K. A permanent injunction enjoining LAMC, its officers, agents, servants,
 7          employees, affiliates and attorneys, and all those in active concert or
 8          participation with them, from further infringing the ’190 Patent;
 9      L. An award of damages adequate to compensate Plaintiff for the infringement of
10          the ’190 Patent by LAMC and its Customers;
11      M. An award of pre-judgment and post-judgment interest on the damages caused
12          by reason of LAMC’s infringement of the Asserted Patent;
13      N. A declaration that this an exceptional case and that Plaintiff be granted its
14          reasonable attorneys’ fees and expenses in accordance with 35 U.S.C. § 285;
15      O. An award of costs and expenses to Plaintiff; and
16      P. A grant to Plaintiff of such other and further relief as the Court may deem just
17          and proper.
18                                         JURY DEMAND
19          Tissue Anchor Innovations, LLC, demands trial by jury on all claims and
20   issues so triable.
21   Dated: April 30, 2019
22                                        By: _/s/ Sarah A. Pfeiffer___________
23                                              Sarah A. Pfeiffer
24
                                          Mark B. Chassman (CA Bar No. 119619)
                                          Email: mchassman@chassmanseelig.com
25                                        CHASSMAN & SEELIG LLP
26                                        11766 Wilshire Boulevard, Suite 270
                                          Los Angeles, CA 90025
27                                        Telephone: (310) 929-7192
28                                        Fax: (310) 929-7627

                                                    15
                          COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
Case 8:19-cv-00791-JVS-ADS Document 1 Filed 04/30/19 Page 17 of 17 Page ID #:17




 1
                                    Sarah A. Pfeiffer (CA Bar No. 278205)
                                    Email: sap@msf-law.com
 2                                  Seth H. Ostrow (pro hac vice to be filed)
 3                                  Email: sho@msf-law.com
                                    MEISTER SEELIG & FEIN LLP
 4                                  125 Park Avenue, 7th Floor
 5                                  New York, NY 10017
                                    Telephone: (212) 655-3500
 6                                  Fax: (646) 539-3649
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              16
                    COMPLAINT FOR PATENT INFRINGEMENT, Case No. 8:19-cv-791
